DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 05/08/2019.

This is a Non-Final First Office Action on the Merits.  Claims 1-20 are pending, and have been considered below.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/08/2019, 06/05/2020, 09/30/2020, 10/07/2020, and 11/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
Regarding Claim 1, 8, and 15, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claims 1, 8, 15, and their respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a machine, Claim 8 a manufacture, and Claim 15 a process.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claims 1, 8, and 15, the claims as a whole, recite what can be best described as certain methods of organizing human activity.  More specifically, using Claim 1 as an example, the claims recite
[…]
[…]
[…]
receive, […], transport requests from […] of requesting users of the transport service, each transport request from each requesting user indicating a destination location and a start location for the requesting user
for each transport request received from the […] of each requesting user
based at least in part on the destination location and the start location indicated in the transport request, assign the transport request to a high capacity vehicle (HCV) corridor of a plurality of HCV corridors established throughout the geographic region, each respective HCV corridor of the plurality of HCV corridors encompassing a plurality of possible routes from a start point or area of the respective HCV corridor to an end point or area of the respective HCV corridor
subsequent to the assigned HCV corridor being assigned to the transport request, determine an optimal pick-up location from a plurality of possible rendezvous locations along the assigned HCV corridor for an HCV to rendezvous with the requesting user
receive, […], location information from […] associated with a first HCV traveling through the assigned HCV corridor
determine, based on the location information, a current route of the plurality of possible routes within the assigned HCV corridor that the first HCV is currently traversing, wherein the optimal pick-up location is not located along the current route of the first HCV
transmit, […], data indicating the optimal pick-up location to […] associated with the first HCV; and
transmit, […], data indicating the optimal pick-up location for the requesting user to the […] of the requesting user
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities”, “managing interactions between people”.  These limitations recite the abstract ideas of receiving user requests for a ride, determining which vehicles are available to service the request, and assigning the optimal vehicle to service the request.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.

Claim 1
a network communication interface
one or more processors
a memory storing instructions that, when executed by the one or more processors, cause the computing system to
via the network communication interface… computing devices
computing device
via the network communication interface… a computing device
via the network communication interface… the computing device
via the network communication interface… computing device
Claim 8
A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to
via a network communication interface… computing devices
the computing device
via the network communication interface… a computing device
via the network communication interface… the computing device
via the network communication interface… computing device
Claim 15
performed by one or more processors of a computing system and comprising
via a network communication interface… computing devices
computing device
via the network communication interface… a computing device
via the network communication interface… the computing device
via the network communication interface… computing device
As shown, these additional elements are generic computer components described in high generality (e.g., network communication interface, processors, memory, instructions, computing system, computing device, non-transitory computer-readable medium, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claims 1, 8, and 15 recite abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claims 1, 8, and 15 recite the general principles of receiving user requests for a ride, determining which vehicles are available to service the request, and assigning the optimal vehicle to service the request.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional 
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

	Regarding Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20, the claims and their respective limitations merely further narrow the abstract idea of Claims 1, 8, and 15.
Step 1:
Claims 2-4, 6, and 7 are directed to a machine.
Claims 9-11, 13, and 14 are directed to a manufacture.
Claims 16-18 and 20 are directed to a process.
Step 2A Prong 1: Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 further narrow the abstract idea of Claims 1, 8, and 15, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claims 1, 8, and 15 above.
Claims 2, 9, and 16 recite limitations further defining the optimal pick-up location.
Claims 3, 10, and 17 recite limitations further defining the weighted cost.
Claims 4, 11, and 18 recite limitations further defining the weighted cost.
Claims 6, 13, and 20 recite limitations further defining assigning the vehicle.
Claims 7 and 14 recite limitations further defining the rendezvous location.
Step 2A Prong 2 and Step 2B: Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 recite no further additional elements beyond further narrowing the abstract ideas of Claims 1, 8, and 15.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claims 1, 8, and 15.
Accordingly, Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US Pat. App. Pub. No. US 20150369621 A1) in view of Klein (US Pat. App. Pub. No. US 20170169366 A1).
Regarding Claim 1, “[a] computing system implementing a transport service for a geographic region, comprising”,
	Abhyanker teaches “a network communication interface” (“…mobile device (e.g., a smartphone, a tablet, a laptop, a location service enabled portable device, and/or a personal planner) may communicate the pick-up request through a network (e.g., the network and/or a cellular network) using a browser application of the mobile device (e.g., Google®, Chrome) and/or through a client-side application downloaded to the mobile device (e.g., a Nextdoor.com mobile application, a Fatdoor.com mobile application)…” (Abhyanker [0026]) and “…bus server may simultaneously communicate a set of instructions through the network to the bus (e.g., the bus associated with the bus route that traverses the closest street intersection)…” (Abhyanker [0028])).
	Abhyanker teaches “one or more processors” (“…a bus server, a network, a memory, a processor, a database, a prospective bus passenger, a mobile device…” (Abhyanker [0025], [Figure 1]) and “…various electrical structure and methods may be embodied using transistors, logic gates, and electrical circuits (e.g., application specific integrated ASIC circuitry and/or in Digital Signal; Processor DSP circuitry)…” (Abhyanker [0068])).
	Abhyanker teaches “a memory storing instructions that, when executed by the one or more processors, cause the computing system to” (“…methods, systems, and apparatuses disclosed herein may be implemented in any means for achieving various aspects, and may be executed in a form of a machine-readable medium embodying a set of instructions that, when executed by a machine, cause the machine to perform any of the operations disclosed herein…” (Abhyanker [0013]) and “…a bus server, a network, a memory, a processor, a database, a prospective bus passenger, a mobile device…” (Abhyanker [0025], [Figure 1])).
	Abhyanker teaches “receive, via the network communication interface, transport requests from computing devices of requesting users of the transport service, each transport request from each requesting user indicating a destination location and a start location for the requesting user” (“…a bus server receiving a pick-up request sent by a mobile device of a prospective bus passenger and communicating a message based on the pick-up request to the mobile device of the prospective bus passenger…” (Abhyanker [0025]) and “…pick-up request may include the current geo-spatial location of the mobile device, a desired pick up time, a distance desired to be traveled, a drop off location, and/or a desired bus fare… prospective bus passenger may be able to communicate the pick-up request from any location (e.g., by indicating a future desired pick up location)…” (Abhyanker [0026])).
	Abhyanker teaches “for each transport request received from the computing device of each requesting user” (“…a bus server receiving a pick-up request sent by a mobile device of a prospective bus passenger and communicating a message based on the pick-up request to the mobile device of the prospective bus passenger…” (Abhyanker [0015], [Figure 1])).
	Abhyanker teaches “based at least in part on the destination location and the start location indicated in the transport request, assign the transport request to a high capacity vehicle (HCV) corridor of a plurality of HCV corridors established throughout the geographic region, each respective HCV corridor of the plurality of HCV corridors encompassing a plurality of possible routes from a start point or area of the respective HCV corridor to an end point or area of the respective HCV corridor” (“…analyzing a current geospatial location of a mobile device responsive to a pick up request of a prospective bus passenger, associating a closest street intersection with the current geospatial location of the mobile device, and determining if a bus route traverses the closest street intersection associated with the current geospatial location of the mobile device…  instructing a bus associated with the bus route to pick up the prospective bus passenger at the closest street intersection on the bus route when the bus route traverses the closest street intersection associated with the current geospatial location of the mobile device…” (Abhyanker [0007]) and “…bus may only traverse the bus route in a unidirectional looping fashion (such that a particular bus on the bus route for which the closest street intersection is in high capacity vehicle”, “bus route” is equivalent to “HCV corridor”.
	Abhyanker teaches “subsequent to the assigned HCV corridor being assigned to the transport request, determine an optimal pick-up location from a plurality of possible rendezvous locations along the assigned HCV corridor for an HCV to rendezvous with the requesting user” (“[a] pick-up algorithm may instruct a bus associated with the bus route to pick up the prospective bus passenger at the closest street intersection on the bus route when the bus route traverses the closest street intersection associated with the current geospatial location of the mobile device…” (Abhyanker [0009]) and “[a] direction algorithm may provide walking directions to the prospective bus passenger to the closest street intersection on the bus route…” (Abhyanker [0010])).  “Pick up… at the closest street intersection” in combination with “walking directions… prospective bus passenger” is equivalent to “rendezvous location”.
	Abhyanker does not explicitly teach, but Klein teaches “receive, via the network communication interface, location information from a computing device associated with a first HCV traveling through the assigned HCV corridor” (“…determining an adjustment cost at (206) can include determining at (232) a current state of the ride-sharing vehicle…” (Klein [0057]), “[s]cheduling information for a bus route traditionally taken by the user is electronically accessible, as well as current geographic location information for the bus of interest…” (Klein [0031]), and “[u]ser as well as ride-sharing vehicle (e.g., bus) are respectively associated with computing devices configured to electronically determine geographic location and to communicate directly or indirectly with one another over one or more wired and/or wireless networks…” (Klein [0040])).
known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Abhyanker teaches variable bus stops, for bus to pick up prospective passengers when bus route traverses the closest street intersection associated with the passengers’ current location (Abhyanker [Abstract]).  Klein teaches adjusting ride-sharing vehicle routes and/or stops to accommodate for additional passengers (Klein [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Klein’s route adjustment, more specifically vehicle current location, onto Abhyanker.  Klein’s teachings aim to “accommodate passenger and/or vehicle flexibility in timing and pooling of transportation resources (including cars, taxis, buses, trolleys, trains, etc.)” (Klein [0001]), and to “efficiently and effectively integrate scheduling needs of multiple passengers into one or more ride-sharing route and schedule opportunities…” (Klein [0025]).  Using the bus vehicle current location, the application can better estimate “whether the user will be at his bus stop after the expected stop time for the bus” (Klein [0031]).  Klein seeks to achieve the same objectives as that of Abhyanker – to efficiently serve transportation requests of multiple users.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine also applies to the subsequent limitation taught by Klein.
	Klein further teaches “determine, based on the location information, a current route of the plurality of possible routes within the assigned HCV corridor that the first HCV is currently traversing, wherein the optimal pick-up location is not located along the current route of the first HCV” (“…determining an adjustment cost at (206) can include determining at (232) a current state of the ride-sharing vehicle. Determining a current state of the ride-sharing vehicle at (232) can help identify an impact of the ride-sharing request on the ride-sharing vehicle and its current route and schedule…” (Klein [0057]), “[s]cheduling information for a bus route traditionally taken by the user is electronically accessible, as well as current geographic location information for the bus of interest…” (Klein [0031]), and “…an impact score based at least in part on one or more factors including: an amount of additional time needed to deviate from the ride-sharing route to pick up and drop off the one or more potential additional passengers, a rerouting distance needed to deviate from the ride-sharing route to pick up and drop off the one or more potential additional passengers…” (Klein [0006])).  “Deviate from the ride-sharing route” is equivalent to “optimal pick-up location is not located along the current route”.
	Abhyanker further teaches “transmit, via the network communication interface, data indicating the optimal pick-up location to the computing device associated with the first HCV; and” (“…bus server may instruct a bus (e.g., by communicating a set of instructions through the network) to pick up the prospective bus passenger at the closest street intersection when the bus route associated with the bus is determined to traverse the closest street intersection…” (Abhyanker [0042])).
	Abhyanker further teaches “transmit, via the network communication interface, data indicating the optimal pick-up location for the requesting user to the computing device of the requesting user” (“…message may be communicated to the mobile device through the network… message may include the closest street intersection (e.g., an address associated with the closest street intersection), the bus fare, the estimated time of arrival, walking direction from the current geo-spatial location to the closest street intersection, and/or a unique identifier of the bus that will pick up the prospective bus passenger (e.g., a bus number)…” (Abhyanker [0028])).
	Accordingly, the claimed subject matter is obvious over Abhyanker in view of Klein.
	Regarding Claim 8, the claim and its limitations have the same technical features as that of Claim 1.
	Abhyanker further teaches “[a] non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to” (“…disclosed herein may be implemented in any means for achieving various aspects, and may be machine-readable medium embodying a set of instructions that, when executed by a machine, cause the machine to perform any of the operations disclosed herein…” (Abhyanker [0013])).
	Accordingly, the claimed subject matter is obvious over Abhyanker in view of Klein.
	Regarding Claim 15, “[a] computer-implemented method of coordinating transport”, the claim and its limitations have the same technical features as that of Claim 1.
	Abhyanker further teaches “the method being performed by one or more processors of a computing system” (“…a bus server, a network, a memory, a processor, a database, a prospective bus passenger, a mobile device…” (Abhyanker [0025], [Figure 1]) and “…various electrical structure and methods may be embodied using transistors, logic gates, and electrical circuits (e.g., application specific integrated ASIC circuitry and/or in Digital Signal; Processor DSP circuitry)…” (Abhyanker [0068])).
	Accordingly, the claimed subject matter is obvious over Abhyanker in view of Klein.

	Regarding Claim 2, Abhyanker and Klein teach the limitations of Claim 1.
	Klein further teaches “wherein the executed instructions cause the computing system to determine the optimal pick-up location by determining a weighted cost for the HCV to diverge from the current route” (“[a]n adjustment request for adjusting one or more criteria of an initial ride-sharing schedule (e.g., a route location and/or predetermined stop time) can be received from a potential additional passenger and/or from the ride-sharing vehicle…” (Klein [0027]), “…determining an adjustment cost at (206) can include determining at (232) a current state of the ride-sharing vehicle. Determining a current state of the ride-sharing vehicle at (232) can help identify an impact of the ride-sharing request on the ride-sharing vehicle and its current route and schedule…” (Klein [0057]), “…determining… an adjustment cost associated with the adjustment request, wherein the adjustment cost is indicative of the impact of the adjustment request to initial passengers of the ride-sharing vehicle…” (Klein [0005]), and “…different factors that are used to determine the impact score at (406) can be combined in different weights according to a variety of specific formulas to best capture the impact to initial passengers of a ride-sharing route…” (Klein [0073])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Klein with that of Abhyanker.  Please see above (Claim 1) for combination analysis.  Furthermore, “adjustment cost can provide a quantifiable value of the impact of the adjustment request to initial passengers of the ride-sharing vehicle” (Klein [0029]).  This analytic can provide for more comprehensive analysis of additional ride request impact.
	Accordingly, the claimed subject matter is obvious over Abhyanker in view of Klein.
	Regarding Claims 9 and 16, the claims and their respective limitations have the same technical features as that of Claim 2.  Accordingly, Claims 9 and 16 are rejected under a substantially similar analysis.

	Regarding Claim 3, Abhyanker and Klein teach the limitations of Claim 2.
	Klein further teaches “wherein the executed instructions cause the computing system to determine the weighted cost based on an optimization of an arrival time of the HCV, ” (“[r]ules-based analytics can be used to automatically evaluate the adjustment request as well as additional information provided as part of the request or gathered in response to the request. Analytic evaluation can include determining an adjustment cost associated with the adjustment request. The adjustment cost can provide a quantifiable value of the impact of the adjustment request to initial passengers of the ride-sharing vehicle. The adjustment cost can be determined at least in part from selected factors including but not limited to: the estimated arrival time or delay time for a potential additional passenger requesting a schedule adjustment, an additional fare number of initial passengers on the ride-sharing vehicle…” (Klein [0029]), “…method can also include determining… an impact score based at least in part on one or more factors including: an amount of additional time needed to deviate from the ride-sharing route to pick up and drop off the one or more potential additional passengers, a rerouting distance needed to deviate from the ride-sharing route to pick up and drop off the one or more potential additional passengers, or a number of initial passengers in the ride-sharing vehicle…” (Klein [0006]), and “…an adjustment cost associated with the adjustment request, wherein the adjustment cost is indicative of the impact of the adjustment request to initial passengers of the ride-sharing vehicle…” (Klein [0005])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Klein with that of Abhyanker.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 2.
Abhyanker further teaches “a wait time for the requesting user” (“…time-of-arrival algorithm may communicate an estimated time of arrival of the bus to the mobile device of the perspective bus passenger through the message…” (Abhyanker [0032])).
Accordingly, the claimed subject matter is obvious over Abhyanker in view of Klein.
	Regarding Claims 10 and 17, the claims and their respective limitations have the same technical features as that of Claim 3.  Accordingly, Claims 10 and 17 are rejected under a substantially similar analysis.

	Regarding Claim 6, Abhyanker and Klein teach the limitations of Claim 1.
	Abhyanker further teaches “wherein the executed instructions cause the computing system to further assign the transport request to the assigned HCV corridor based on determining, from the plurality of HCV corridors of the geographic region, that the assigned HCV corridor encompasses the optimal pick-up location and the destination location of the requesting user” (“…analyzing a current geospatial location of a mobile device responsive to a pick up request of a prospective bus passenger, associating a closest street intersection with the current geospatial location of the mobile device, and determining if a bus route traverses the closest street intersection associated with the current geospatial location of the mobile device… [a] bus associated with the bus route may be instructed to pick up the prospective bus passenger at the closest street intersection on the bus route when the bus route traverses the closest street intersection associated with the current geospatial location of the mobile device…” (Abhyanker [0003-0004]) and “…prospective bus passenger may select a drop off location using the mobile device. The drop off location may be a scheduled bus stop, a custom bus stop, and/or a shared ad-hoc bus stop with other current and prospective bus passengers on the bus route…” (Abhyanker [0006])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Abhyanker and Klein.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claims 1 and 2.
Accordingly, the claimed subject matter is obvious over Abhyanker in view of Klein.
	Regarding Claims 13 and 20, the claims and their respective limitations have the same technical features as that of Claim 6.  Accordingly, Claims 13 and 20 are rejected under a substantially similar analysis.

	Regarding Claim 7, Abhyanker and Klein teach the limitations of Claim 1.
	Klein further teaches “wherein each of the plurality of possible rendezvous locations comprises a fixed pick-up and drop-off location within the assigned HCV corridor” (“[r]ide-sharing schedule includes planned stops for one or more route locations at one or more predetermined stop times…” Klein [0037]) and “…an interface portion displaying details about an expected pickup or dropoff for a particular ride-sharing schedule (e.g., a ride-sharing vehicle identifier for “Bus 11A,” a ride-sharing route identifier for “Route Schedule 5487”…” (Klein [0043], [Figure 2])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Klein with that of Abhyanker.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claims 1 and 2.  Furthermore, defining fixed pick-up/drop-off locations would additionally arrange for the subsequent re-routing logistics.
	Accordingly, the claimed subject matter is obvious over Abhyanker in view of Klein.
	Regarding Claim 14, the claim and limitations have the same technical features as that of Claim 7.  Accordingly, Claim 14 is rejected under a substantially similar analysis.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker, Klein, in view of Buczkowski (US Pat. App. Pub. No. US 20100299177 A1).
	Regarding Claim 4, Abhyanker and Klein teach the limitations of Claim 3.
	Abhyanker and Klein do not explicitly teach, but Buczkowski teaches “wherein the optimization to determine the weighted cost further factors in at least one of current transport demand or forecasted transport demand on other possible routes of the assigned HCV corridor” (“…historical data or passenger count for the route is then attributed to the route as demand or passenger use of the route, and, more typically, the demand is associated with each OD [origin-destination] pair at the specific time of the entry/exit event. The historical OD pair-demand data may then be processed by forecasting and planning software to better forecast future demand. For example, a ridership forecasting tool may use the OD pair-demand data to forecast future demand for buses on the route, and labor and dispatching tools may use this demand (or demand that is further granularized to be associated with each OD pair per time period such as every 15 minutes) to optimize bus routes/schedules and labor assignments that best fit the guest demand profile…” (Buczkowski [0010]) determining which OD pairs should be combined based on the goal of minimizing or reducing cost, and, in a cab service implementation, the model/method may include recommending when to combine passenger demand or requests based on geography…” (Buczkowski [0012])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Buczkowski with that of Abhyanker and Klein.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Abhyanker & Klein combination analysis), Abhyanker and Klein function together for bus re-routing to accommodate additional passenger requests (Abhyanker [Abstract], Klein [Abstract]).  Buczkowski teaches bus dispatching and labor assignments based on real-time and passenger data (Buczkowski [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Buczkowski’s dispatch and assignment onto Abhyanker and Klein.  Buczkowski’s embodiments aim to “meet the customized schedule at minimum or acceptable costs, a dynamic dispatching system (and corresponding methods) is provided that adapts to real-time changes in demand (and other parameters) and routes buses more efficiently (e.g., optimized to a particular model)” (Buczkowski [0026]).  This real-time dynamic routing further optimizes Abhyanker and Klein.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Accordingly, the claimed subject matter is obvious over Abhyanker, Klein, in view of Buczkowski.
Regarding Claims 11 and 18, the claims and their respective limitations have the same technical features as that of Claim 4.  Accordingly, Claims 11 and 18 are rejected under a substantially similar analysis.

Claims 5, 12, and 19 are cancelled.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180143027 A1: Dynamic transport planner, plan route that includes planned stops from predesignated stop locations.
US 20150324708 A1: Detect user in vicinity of shared transportation vehicle, and assign to one already occupied vehicle, if possible.
US 20150206437 A1: Allocation of vehicle amongst passengers.
US 20130158846 A1: Urban transport management system, generating bus route for suitable places to passengers to get on and off.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628